— Appeal from those parts of an order of Supreme Court, Monroe County (Lunn, J.), entered August 14, 2002, that, inter alia, dismissed the punitive damages claims against defendants State of New York, New York State Division of State Police, and James W. McMahon, individually and as superintendent of New York State Police.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court, Monroe County, Lunn, J. Present—Green, J.P., Scudder, Gorski, Lawton and Hayes, JJ.